United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 13, 2005
                      _______________________
                                                         Charles R. Fulbruge III
                            No. 04-51129                         Clerk
                          Summary Calendar
                      _______________________

                        MAYNARD L. TUCKER,

                      Plaintiff - Appellant,

                                  v.

    COX TEXAS NEWSPAPERS, L.P., doing business as The Austin
     American-Statesman; THE AUSTIN HUMAN RIGHTS COMMISSION,

                      Defendants - Appellees,

                      _______________________

           Appeal from the United States District Court
                 for the Western District of Texas
                      _______________________

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Appellant Maynard L. Tucker challenges the district court’s

denial of his motion to remand.    Because we lack jurisdiction to

review the district court’s order, we dismiss this appeal.

     Tucker sued his former employer Cox Texas Newspapers (“Cox”)

and The Austin Human Rights Commission (“AHRC”) in Texas state

court.   In this suit, Tucker alleges that Cox violated Title VII




     *
      Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.

                                  1
of the Civil Rights Act of 19641 and the Age Discrimination in

Employment Act2 by discriminating against Tucker because of his

age and race.         Tucker also contends that AHRC did not properly

investigate his claims of discrimination.

     The two defendants removed the case to federal district

court, stating that it presented a federal question.                  Tucker

moved to remand the case.                  The district court denied the motion

and ruled that the case was removable because it was based on

federal law.        In response, Tucker filed a request for appeal,

which the district court construed as a notice of appeal.                  This

request only addressed the merits of his motion to remand.

Tucker did not seek, nor did the district court grant, permission

under 28 U.S.C. § 1292(b) to appeal an interlocutory order.

     This court has jurisdiction to review final orders.                  28

U.S.C. § 1291.         A order denying a request for remand is not a

final order, and without certification under 28 U.S.C. § 1292(b),

we lack jurisdiction to review it.                   Melancon v. Texaco, Inc., 659

F.2d 551, 552-53 (5th Cir. 1981).                   Because the district court did

not certify this order, we cannot consider Tucker’s appeal.

APPEAL DISMISSED.




     1
         42 U.S.C. § 2000e et seq. (2000).
     2
         29 U.S.C. § 621 et seq. (1994).

                                                2